OPINION — AG — QUESTION(1): MAY A CLASSIFIED EMPLOYEE PROPERLY SIGN A REFERENDUM PETITION? — AFFIRMATIVE, OUR OPINION NO. 63-443 IS WITHDRAWN, QUESTION(2): MAY A CLASSIFIED EMPLOYEE PARTICIPATE IN POLITICAL ACTIVITIES AT PRECINCT MEETINGS PROVIDED THEY DO NOT SERVE AS AN OFFICER OF A POLITICAL PARTY IN ANY CAPACITY EITHER AT THE PRECINCT, COUNTY, OR STATE LEVEL? — AFFIRMATIVE CITE: ARTICLE V, SECTION 1, 74 Ohio St. 1961 818 [74-818], 74 Ohio St. 1961 819 [74-819], ARTICLE II, SECTION 4 (W. J. MONROE) ** SEE: OPINION NO. 68-356 (1968) ** ** SEE: OPINION NO. 68-356 (1968) **